In the Supreme Court of Georgia



                                    Decided: June 1, 2021


                 S21A0152. ROGERS v. THE STATE.


      WARREN, Justice.

      Robert Rogers was convicted of felony murder in connection

with the shooting death of Richard Trantham, Jr. On appeal, Rogers

contends that the evidence was insufficient to support his conviction

and that the trial court committed plain error when it admitted

certain testimony from a State witness. Seeing no reversible error,

we affirm. 1


      1Trantham was killed on March 26, 2016. After Rogers’s first trial ended
in a mistrial, a Wayne County grand jury re-indicted him on June 5, 2017,
charging him with malice murder, felony murder predicated on aggravated
assault, aggravated assault with a deadly weapon, and conspiracy to commit
aggravated assault. Rogers was tried from August 28 to September 1, 2017.
The jury found him not guilty of malice murder, but guilty of the other three
counts. The trial court sentenced Rogers to life in prison without parole for
felony murder, and the remaining counts were merged for purposes of
sentencing. Rogers filed a timely motion for new trial on September 28, 2017,
and he amended it through new counsel on January 17, 2019. After a hearing,
the trial court denied the motion, as amended, on August 9, 2019. Rogers
       1.   Viewed in the light most favorable to the verdict, the

evidence presented at trial shows the following. On March 26, 2016,

Trantham and two of his friends were inside his mobile home on Saw

Mill    Road    in   Wayne      County      when     Andy     O’Quinn—an

acquaintance—showed up. After spending a few minutes in the

living room, O’Quinn asked Trantham to “walk out with him to get

a beer.” While the two were outside, the friends who were still inside

the trailer heard a gunshot, went to the back door, and saw

Trantham lying on the back porch. When emergency personnel

arrived at the residence, they found Trantham deceased, with a

“large hole” in the center of his chest. Some drug paraphernalia was

found in the pockets of Trantham’s shorts. An autopsy revealed that

Trantham died from a single, high-velocity gunshot wound to the

back, though the range from which the bullet was fired could not be

determined.




initially failed to appeal in a timely manner, but the trial court granted his
motion for an out-of-time appeal, after which Rogers filed a timely notice of
appeal. This case was docketed in this Court for the term beginning in
December 2020 and submitted for a decision on the briefs.
                                      2
     The victim’s brother, David Trantham, testified that Trantham

had a drug problem and had “slipped back” into his drug habit before

his death. According to David, Trantham had “gone downhill quite

a bit” and had robbed Dana Fossett, a woman who had provided

Trantham with drugs. Trantham had told David that, as a result of

the robbery, “they had took a hit out on him, and he was pretty sure

something was going to happen.”

     At trial, O’Quinn—who was indicted separately for Trantham’s

murder but obtained a plea offer—testified that, on the day of the

shooting, he was contacted by Rogers, whom he had not seen in 15

or 20 years. Rogers told O’Quinn that he wanted to “get together

and catch up,” so Rogers picked up O’Quinn at his home, and they

drove in the general direction of Trantham’s residence.      Rogers

asked O’Quinn where Trantham lived, explaining that Trantham

“owed some money” and that Rogers “just wanted to watch him and

scare him.”   The two men then stopped by Fossett’s house and

performed some landscaping work for her. While there, Rogers and

Fossett had a brief conversation, during which O’Quinn overheard

                                  3
Fossett talking about Trantham with Rogers. After the visit to

Fossett’s house, Rogers took O’Quinn home and said he would call

O’Quinn later.

     Later that day, O’Quinn testified, he picked up Rogers at a local

store, and they drove in O’Quinn’s car toward Trantham’s home.

Rogers got out of the car on Saw Mill Road “between some houses

and a field”—ostensibly to “watch” and “scare” Trantham—while

O’Quinn continued to Trantham’s residence, where he spent some

time talking with Trantham and the others who were inside. At

some point, O’Quinn walked outside to get a beer and Trantham

followed him out. The two men then sat in O’Quinn’s car and had a

brief conversation. Trantham then exited the car and walked back

toward the mobile home, at which point O’Quinn backed out of the

driveway and drove home. O’Quinn testified that he did not hear a

gunshot. He also testified that he did not pick up Rogers because

Rogers had told him earlier that Rogers was going to walk back to

Rogers’s car, which was parked at the local store.

     Rogers was arrested several days after the shooting and was

                                  4
interviewed by a GBI Special Agent, Richard Dyal. During that

interview, an audio recording of which was played for the jury at

trial, Rogers initially denied being present at the crime scene, but

he eventually admitted to being involved in the killing. Specifically,

Agent Dyal expressed his belief that Rogers shot Trantham, and he

asked Rogers about his motivation.        Rogers responded that he

wanted to “scare” Trantham because Trantham had stolen cash and

other items from Rogers’s house about three months earlier. To that

end, Rogers said, he went to Trantham’s residence, positioned

himself outside the mobile home with a scoped rifle, and waited for

Trantham to come out. When Trantham came out on the back porch,

Rogers aimed for the light on the porch, but shot “a little to the left”

and hit Trantham instead. Rogers then ran off and threw the rifle

in the woods. In addition to the interview, other evidence showed

that Rogers told the same story—that he shot at the porch light to

scare Trantham—to his mother and daughter.

     Rogers testified in his own defense. He admitted that he went

to Trantham’s house with O’Quinn on the night of March 26 to

                                   5
“confront” Trantham about the theft of items from his house months

earlier. But Rogers denied that he fired a gun or that he even had a

gun in his possession, and he claimed that he did not know who fired

the shot that killed Trantham. Rogers also claimed that he lied to

the police about the shooting to protect himself and his family from

the unknown shooter.

     2. Rogers first contends that the evidence presented at trial

was insufficient to support his conviction because, he says, it did not

exclude every reasonable hypothesis of innocence—particularly the

hypothesis that someone else shot Trantham. See OCGA § 24-14-6

(“To warrant a conviction on circumstantial evidence, the proved

facts shall not only be consistent with the hypothesis of guilt, but

shall exclude every other reasonable hypothesis save that of the

guilt of the accused.”). However, the principle set forth in OCGA

§ 24-14-6 on which Rogers relies “applies only where the State’s case

against the defendant was wholly circumstantial.” Jackson v. State,

310 Ga. 224, 228 (850 SE2d 131) (2020) (citation and punctuation

omitted).    Here, the case against Rogers was not wholly

                                  6
circumstantial; the State presented at least some direct evidence of

Rogers’s guilt, namely, the recording of Rogers’s interview with

Agent Dyal, where Rogers admitted that he intentionally fired the

bullet that hit Trantham. See id. See also Eggleston v. State, 309

Ga. 888, 891 (848 SE2d 853) (2020) (testimony that defendant had

confessed to shooting the victim was “direct evidence of his guilt”).

And even though Rogers later testified at trial that he did not shoot

at all, the jury was authorized to reject Rogers’s trial testimony and

instead to credit some or all of the statements Rogers made during

his interview with Agent Dyal. See Martin v. State, 306 Ga. 538,

541 (832 SE2d 402) (2019) (“The jury, as the sole arbiter of witness

credibility, was entitled to discredit [defendant’s exculpatory]

testimony . . . .”); Donaldson v. State, 302 Ga. 671, 673 (808 SE2d

720) (2017) (“[I]t is the role of the jury to resolve conflicts in the

evidence and to determine the credibility of witnesses, and the

resolution of such conflicts adversely to the defendant does not

render the evidence insufficient.”) (citation and punctuation

omitted).

                                  7
     In challenging the sufficiency of the evidence, Rogers also

contends that the State failed to rebut the affirmative defense of

accident beyond a reasonable doubt. We disagree. As discussed

above, the State’s evidence showed that Rogers intentionally fired a

gun in Trantham’s direction, which rebuts any defense of accident.

See OCGA § 16-2-2 (“A person shall not be found guilty of any crime

committed by misfortune or accident where it satisfactorily appears

there was no criminal scheme or undertaking, intention, or criminal

negligence.”); Mills v. State, 287 Ga. 828, 832 (700 SE2d 544) (2010)

(“To succeed on an affirmative defense of accident, the defendant

must show that he acted without criminal intent, was not engaged

in a criminal scheme, and was not criminally negligent, that is, he

did not act in a manner showing an utter disregard for the safety of

others who might reasonably be expected to be injured thereby.”).2



     2   Notably, even though the jury was charged on the defense of accident,
we do not discern any evidence of accident in this case. Rogers’s trial
testimony, if believed—that he was not involved in shooting Trantham—
showed that he was innocent of the aggravated assault that formed the basis
of his felony murder charge, whereas the State’s evidence—including Rogers’s
statement to the police—showed that Rogers intentionally fired a gun in

                                      8
We conclude that the evidence presented at trial was sufficient to

authorize a rational jury to find Rogers guilty of felony murder

beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307,

319 (99 SCt 2781, 61 LE2d 560) (1979).

      3. Rogers contends that the trial court erred when it admitted

Agent Dyal’s testimony about the “real story” behind Rogers’s

motive in shooting Trantham.              On redirect examination, the

prosecutor elicited the following testimony from Agent Dyal:

           [PROSECUTOR:] Now, [defense counsel] made a big
      point about you going back and forth, and confronting
      [Rogers] on several occasions about the true story, the
      real story, what you thought had happened and why he
      was being not truthful with you about the break-in being
      the reason he went out there. What was the real story
      that you thought had happened?

           [AGENT DYAL:] I thought that Mr. Trantham had
      owed money to [Fossett] for drugs, had ripped or stolen
      the money, that Mr. Rogers, being an associate, had been
      sent out there to kill Mr. Trantham.


Trantham’s direction, which would authorize the jury to find him guilty of
aggravated assault, among other crimes. This does not appear to leave any
room for an accident defense; there was no evidence, for instance, that the gun
discharged accidentally or that Rogers discharged the gun but somehow did so
with no criminal intent or negligence. See OCGA § 16-2-2; Mills, 287 Ga. at
832.

                                      9
Rogers argues that the trial court should have excluded this

testimony because, he claims, it clearly violated several provisions

of the Evidence Code.3

     As Rogers concedes, however, he did not object at trial to the

testimony in question, so his claim can be reviewed only for plain

error. See Westbrook v. State, 308 Ga. 92, 101 (839 SE2d 620) (2020).

To succeed on a plain-error claim, the defendant must demonstrate

an error that was not “affirmatively waived,” that was “clear and not

open to reasonable dispute,” that “probably affected the outcome of

his trial,” and that “seriously affected the fairness, integrity or

public reputation of judicial proceedings.” Bozzie v. State, 302 Ga.

704, 707 (808 SE2d 671) (2017) (citation and punctuation omitted).

“The failure to meet one element of this test dooms a plain error

claim.” Denson v. State, 307 Ga. 545, 548 (837 SE2d 261) (2019).



     3  Specifically, Rogers contends that Agent Dyal’s statement referred to
facts outside his personal knowledge, in violation of OCGA § 24-6-602; invaded
the province of the jury concerning witness credibility, in violation of OCGA
§ 24-6-620; and was improper layperson opinion testimony, in violation of
OCGA § 24-7-701. As explained below, we need not decide whether any of
these provisions were violated.
                                     10
     Here, even assuming (without deciding) that the trial court

erred in admitting Agent Dyal’s statement about Rogers’s motive,

Rogers has failed to show that this alleged error likely affected the

outcome of the trial. To begin, during the recorded interview with

Rogers (the admission of which he does not challenge), Agent Dyal

repeatedly expressed his belief that Rogers was lying when he said

that he just wanted to scare Trantham in retaliation for stealing

items from his house months earlier. Thus, the jury would not have

been surprised by Agent Dyal’s testimony that he believed Rogers

had some other motive for the shooting. See Thompson v. State, 304

Ga. 146, 153 (816 SE2d 646) (2018) (defendant failed to show harm

from detective’s testimony that she believed defendant was the

shooter, in part because the jury would not have been surprised to

know that the detective believed in defendant’s guilt). See also Pyatt

v. State, 298 Ga. 742, 755 (784 SE2d 759) (2016) (“[C]omments upon

the patently obvious generally pose little, if any, danger of

prejudice.”) (citation and punctuation omitted).



                                 11
     Moreover, evidence independent of Agent Dyal’s statement

showed that Rogers may have killed Trantham at Fossett’s behest.

Trantham’s brother testified that before the shooting, Trantham

said that he had robbed Fossett, who was his drug supplier, and that

“they had took a hit out on him” as a result of the robbery. Other

testimony showed that Rogers had a relationship with Fossett and

that on the day of the shooting, Rogers stopped by Fossett’s house

and had a conversation with her about Trantham. Because Agent

Dyal’s statement merely conveyed information that the jury could

have surmised from his interview with Rogers and from other

evidence, it is unlikely that this statement affected the jury’s verdict.

Rogers’s claim of plain error therefore fails. See Thompson, 304 Ga.

at 153. See also Mosley v. State, 298 Ga. 849, 852-853 (785 SE2d

297) (2016) (rejecting defendant’s plain-error claim because the

challenged testimony was cumulative of properly admitted

evidence); McKinney v. State, 307 Ga. 129, 135 (834 SE2d 741)

(2019) (same).

     Judgment affirmed. All the Justices concur.

                                   12